Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





The following prior art has been cited for its description of a camera system for capturing close-up/detail images of target object located in a wide FOV:

A)  US Patent Document #2012/0154522 to Yoo et al:

Yoo discloses a system comprised of:

1) A panoramic camera (@ 110 of Figure 1);

2) A detail camera (@120 of Figure 1); and 

3) A control unit (@ 130 of Figure 1);

wherein the control unit causes the system to operate as illustrated in Figure 2.


B)  US Patent Document #2010/0141767 to Mohanty et al:

SEE: Figures 1 and 2.


C)  US Patent Document #2014/0104376 to Chen:

SEE: Figures 1 and 3.













The following prior art has been cited for its description of systems for controlling the framing of target objects in images captured by a camera in a wide/wider FOV:


A)  US Patent Document #2009/0015658 to Ebstead:
“There may be many opinions on what the "best view" of a set of participants in a video conference is. However, as used herein, a "best view" is referred to as a close-up of a group of participants, where the video frame center substantially coincides with the center of the group, and where the degree of zoom gives a tightly fitted image around the group. However, the image must not be too tight, showing at least a portion of the participant's upper body, and providing room for the participants to move slightly without exiting the video frame” (emphasis added) [@ Paragraph 0028].

B)  US Patent Document #2007/0035628 to Kanai:

See: Figures 1, 4, 5 and 6; and paragraph 0038.


“FIG. 4 schematically shows a calculation process of the appropriate angle of view. A rectangular region 120 shown in FIG. 4 with a dotted line represents an angle of view of the first image-capturing optical system having a relatively wide angle of view. Two people are shown in the wide angle of view 120. The wide angle of view 120 is divided into a plurality of distance measurement areas, and distance data are obtained in each distance measurement area through contrast AF (hill-climbing AF). In the distribution of the distance data, a group of closest distance data is created around the region in which the two people are present, and there is temporarily calculated a rectangular region 130 in which the group of the closest distance data fit. A rectangular region 140 in which a predetermined margin (offset) is added to the temporarily calculated rectangular region 130 is calculated as the ultimate appropriate angle of view 140. For example, a distance (size) L from the center of the angle of view to a position of the farthest pixel among the pixels corresponding to the closest distances is calculated, a constant coefficient C (C>1) is multiplied by the calculated size L to In other words, it is sufficient to calculate, as the appropriate angle of view, a rectangular region which circumscribes or includes the primary objects at the closest distances” (emphasis added) [paragraph 0038]. 













It is the examiner’s position that the prior art cited in paragraphs 2 and 3 of this Office action represent the most significant prior art of record with respect to the instant claims.

















The examiner notes that claim 1 avoids the prior art of record in at least the prior art of record fails to shown of fairly suggest, in combination: 

the determining of a magnification corresponding to each of the target objects based on the size of the determined target object in the panoramic image; 

the identifying of first target objects at edge positions of a respective obtained target block;

the determining of a magnification corresponding to the respective target block based on a magnification corresponding to each of the first target objects;

and 

the controlling of the detail camera to adjust its position and magnification for a respective target block based on the detail camera position information and the magnification corresponding to the respective target block; 

as set forth in the context of claim 1.  

Claim 17 avoids the art of record for the “same”/analogous reasons as addressed above with respect to claim 1. 





















The following is an examiner’s statement of reasons for allowance:

Independent claims 1 and 17 avoid the art of record for at least the reasons set forth above in paragraph 5 of this Office action.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. HARVEY whose telephone number is (571) 272-7345.  The examiner can normally be reached on M-F from 6:00AM to 3PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. William Vaughn, can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                      /DAVID E HARVEY/
                                                                      Primary Examiner, Art Unit 2481